Citation Nr: 0944870	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-37 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO). 


FINDING OF FACT

The Veteran's PTSD is manifested by severe occupational and 
social impairment, but not by total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1 (2009).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7 (2009).

Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2 (2009).  In this case of an 
application for a higher initial rating for PTSD, the Board 
reviewed the Veteran's compensation and pension examinations 
of July 2004 and November 2007 as well as the rest of his 
claims file.  The Veteran filed the claim at issue here in 
July 2004.  His 50 percent rating was confirmed and continued 
in an October 2004 rating decision. 

Since the issue in this case is entitlement to an increased 
rating, the present level of the Veteran's disability is the 
Board's primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Much like with claims for increased initial 
ratings, staged ratings are appropriate for an increased 
rating claim whenever the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Post-traumatic stress disorder is evaluated under 38 C.F.R § 
4.130, Diagnostic Code (DC) 9411.  PTSD is rated according to 
the General Rating Formula for Mental Disorders.  Under the 
General Rating Formula, a 50 percent evaluation will be 
assigned with evidence of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411.

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994)). A GAF score of 41 to 50 is reflective of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 is 
reflective of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

Here, the Veteran contends that the 50 percent rating 
currently assigned to him does not reflect the severity of 
his PTSD.  The Board agrees and concludes that an increase to 
70 percent is warranted.  

Since filing his initial claim in March 2001, the Veteran has 
been afforded numerous VA compensation and pension 
examinations.  He has also received treatment at various VA 
facilities for his PTSD and other afflictions.  As a result, 
these medical records present a fairly comprehensive look at 
the Veteran's PTSD over the last 8 years.  As the Veteran 
filed his claim for an increased rating in July 2004, the 
period from that date to the present is of the most concern 
to the Board. 

The Veteran underwent a VA PTSD examination in July 2004.  
The Veteran reported suffering from frequent nightmares and 
flashbacks, stating that he avoided wooded areas, fireworks, 
and movies about Vietnam.  The Veteran reported that the 
construction company for which he had been working had 
declared bankruptcy earlier that month, and he was thus 
unemployed.  

Upon examination, the examiner found that the Veteran's 
thought processes and content were within normal limits, and 
he did not suffer from delusions or hallucinations.  The 
Veteran denied homicidal or suicidal ideation, and he was 
able to maintain his personal hygiene.  He was fully oriented 
and had intact long-term memory, though his short-term memory 
and concentration were impaired.  His speech was slow and 
affect flat.  His impulse control and judgment were impaired.  
The examiner assigned a GAF score of 41, finding that the 
Veteran had severe social and occupational impairment due to 
his PTSD.  

The Veteran underwent his most recent VA PTSD examination in 
November 2007.  The examiner reviewed the Veteran's post-
service medical history, concentrating on the effects his 
mental disability have on his daily life.  The Veteran 
reported that he was unemployed, as his previous employer had 
declared bankruptcy.  Prior to this, however, the Veteran 
stated that he was doing well in his job and enjoyed the 
construction work that he was doing.  

The examiner reported that the Veteran's orientation was 
within normal limits, and that his appearance, hygiene, and 
behavior were appropriate.  His affect and mood were 
abnormal, and he did suffer from unprovoked irritability.  
The Veteran's speech and communication were within normal 
limits.  The Veteran did not suffer from panic attacks, 
suspiciousness, delusions or hallucinations, nor did he 
entertain homicidal ideation.  Though he had passive thoughts 
of death, the Veteran was never close to acting on those 
thoughts.

The examiner agreed with the earlier diagnosis of PTSD, and 
assigned a GAF score of 50.  In his summary, the examiner 
wrote that the Veteran does not have difficulty performing 
activities of his daily living.  The Veteran did have 
difficulty establishing and maintaining effective work and 
social relationships.  He did not have any difficulty with 
recreation, physical health, or understanding commands.  He 
posed no threat of persistent danger or injury to himself or 
others.  Importantly, the examiner found that the Veteran 
received benefit from treatment, and it was important for him 
to continue with such treatment.  

Between these two examinations, the Veteran had received both 
inpatient and outpatient care from various VA facilities.  
The Veteran received GAF scores at many times, ranging from a 
low of 40 to a high of 61.  

When read as a whole, the Veteran's medical history shows 
that an increased rating of 70 percent is warranted.  Both of 
the Veteran's most recent VA examinations have found that the 
Veteran is seriously impaired with regard to occupational and 
social functioning.  The Veteran's GAF score has ranged from 
a low of 40 to a high of 61, evincing moderate to serious 
symptoms.  This consistency, combined with the two VA 
examinations, shows that staged ratings are not appropriate.  
Instead, the higher rating should be applied to the entire 
period.  Though the Veteran does not demonstrate many of the 
symptoms highlighted as characteristic of a 70 percent 
rating, such symptoms are suggestive and not required.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

Under the General Rating Formula, a 100 percent rating would 
only be warranted with total occupational and social 
impairment.  While the Veteran's symptoms are serious, no 
examiner or treating physician or psychologist has ever 
stated that the Veteran's occupational and social impairment 
is total.  Absent this total impairment, the criteria for a 
100 percent rating are not met.  

As the Veteran's PTSD is manifested by severe occupational 
and social impairment, but not by total occupational and 
social impairment, the Board concludes that the criteria for 
a 70 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.130, DC 9411.

Extraschedular evaluation

According to 38 C.F.R. § 3.321(b)(1) (2009), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  Initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for a 
given disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the completion of the third step - a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  After a review of 
the record, it is found that there are no exceptional 
circumstances in this case that would justify the 
consideration of a 100 percent evaluation on an 
extraschedular basis.  There is no indication that the 
Veteran has required repeated periods of hospitalization for 
the treatment of his PTSD.  While the Veteran is not 
currently employed, it is noted that he had lost his last 
employment because the company for which he had worked had 
gone out of business; however, when he was working for this 
company he had performed well.  Therefore, there is no 
indication that his PTSD has caused no marked interference 
with employment beyond that contemplated by the rating 
currently assigned.   As a consequence, there is no reason to 
refer this case for consideration of an extraschedular basis.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2004 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate his claim and of his 
and VA's respective duties for obtaining evidence.  In 
Vazquez-Flores v. Peake, the Court of Appeals for Veterans 
Claims held that a claimant seeking an increased rating - 
whether based on a diagnostic code or not - must be notified 
of what evidence is required to substantiate his claim.  22 
Vet. App. 37, 43-44 (2008), vacated sub. nom. Vazquez-Flores 
v. Shinseki, Nos. 2008-7150, 2008-7115, 2009 WL 2835434 (Fed. 
Cir. Sept. 4, 2009).  The July 2004 letter to the Veteran was 
not as detailed as is now required.  Despite this, the 
Veteran received notice of the diagnostic code under which 
his claim was being evaluated and the symptoms that would 
warrant a higher rating in his October 2004 rating decision, 
the September 2006 Statement of the Case, and the February 
2008 Supplemental Statement of the Case.  Accordingly, the 
Board finds any previous failure to notify to be 
nonprejudicial.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records and records of his 
post-service VA treatment.  The Veteran was afforded a VA 
compensation and pension examination.  The Board notes that 
the evidence already of record is adequate to allow 
resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

A 70 percent rating (but no higher) for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


